FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 WENLI GU; NA SHING LI,                            No. 07-72375

               Petitioners,                        Agency Nos. A098-449-230
                                                               A098-449-231
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Wenli Gu and her husband Na Shing Li, natives and citizens of China,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

Gu’s appeal from an immigration judge’s (“IJ”) decision denying their application



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and

we dismiss in part and deny in part the petition for review.

       We lack jurisdiction over the petition for review with respect to Li’s claims

because he failed to join Gu’s appeal to the BIA, see Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004), and accordingly dismiss in part as to Li’s claims.

       In her opening brief, Gu did not challenge the agency’s dispositive

determination that her asylum claim is time-barred. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned).

       Substantial evidence supports the IJ’s adverse credibility determination as to

past persecution because the inconsistencies regarding Gu’s employment history,

removal of her IUD, and the number of her forced abortions go to the heart of her

claim. See Li v. Ashcroft, 378 F.3d 959 (9th Cir. 2004). Substantial evidence also

supports the IJ’s finding that Gu failed to establish a clear probability of

persecution. See Fakhry v. Mukasey, 524 F.3d 1057, 1065-66 (9th Cir. 2008).

Accordingly, Gu’s withholding of removal claim fails.




KAD/Research                               2                                   07-72375
       Because Gu’s CAT claim is based on the testimony the IJ found not credible,

and she points to no other evidence to show it is more likely than not she would be

tortured if returned to China, her CAT claim fails. See Kohli v. Gonzales, 473 F.3d
1061, 1071 (9th Cir. 2007).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KAD/Research                             3                                   07-72375